DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-20 of U.S. Application No. 16/538,311 filed on 08/12/2019 have been examined.
Claims 1-20 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/12/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The closest prior art of record is Byrne [USPGPub 2005/0248146], hereinafter referred to as Byrne and Wimmer [2013/0186432], hereinafter referred to as Wimmer.
Byrne and Wimmer disclose a method, comprising: 	receiving, by one or more processors associated with a fluid application machine, information related to a travel lane including a first set of tire paths and a second set of tire paths to be traveled by one or more autonomous vehicles; 	receiving, by the one or more processors, information related to a current position of the fluid application machine on the travel lane to be traveled by the one or more autonomous vehicles.
As per claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious triggering, by the one or more processors, one or more spray heads of the fluid application machine to cause the one or more spray heads to apply fluid to the first set of tire paths, while refraining from applying fluid to the second set of tire paths, at the current position of the fluid application machine on the travel lane.
As per claim 9, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious selectively trigger the multiple spray heads of the fluid application machine to alternately apply fluid to the first set of tire paths and the second set of tire paths based on the spray pattern control information and based on a current position of the fluid application machine on the travel lane, the spray pattern control information selectively triggering a first set of the multiple spray heads to apply fluid to the first set of tire paths while refraining from applying fluid to the second set of tire paths for a first distance, and the spray pattern control information selectively triggering a second set of the multiple spray heads to apply fluid to the second set of tire paths while refraining from applying fluid to the first set of tire paths for a second distance.
As per claim 16, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious selectively trigger the one or more spray heads to cause the one or more spray heads to apply fluid to the second set of tire paths, while refraining from applying fluid to the first set of tire paths, based on the information generated by the positioning device indicating that the machine has traveled a threshold distance on the travel lane.
Claims 2-8 depend from claim 1, claims 10-15 depend from claim 9, and claims 17-20 depend from claim 16 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2019/0256058 – Provides a device for cleaning vehicle wheels having a rim and a tyre mounted on said rim. Wheel cleaning devices of this type are generally used in tyre shops to clean wheels which have been used. Wheel cleaning devices are, for example, used for cleaning wheels in connection with a change of wheels, such as between a set of wheels with ordinary tyres (also called summer tyres) to a set of wheels with winter tyres (also called snow tyres). Such wheel cleaning devices can also be used for cleaning wheels in connection with a tyre change, wherein the same rims are to be used again, or in connection with fixing one or more damaged tyres, such as a flat or punctured tyre. The present invention also relates to a method for cleaning wheels.	USPGPub 2018/0161798 – Provides an apparatus for protecting a surface including a substrate configured to receive fluid and a layer disposed on the substrate configured to retain or pass fluid thereto and discourage fluid flow therefrom. The substrate has a leading edge with a recess that complements a portion of a tire footprint; defines a semicircle, defines a U-shape; or combinations thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662